Citation Nr: 0833734	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  05-28 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for major depressive 
disorder with seizure disorder and migraines.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in May 2008.  

The Board notes that the veteran submitted a claim 
entitlement to service connection for renal insufficiency and 
chronic renal failure secondary to medication used to treat 
his major depressive disorder with seizure disorder and 
migraines.  This claim has not been adjudicated by the agency 
of original jurisdiction (AOJ) and is therefore referred to 
the agency of original jurisdiction for appropriate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service entitlement to service 
connection for major depressive disorder with seizure 
disorder and migraines.  A review of the claims file reveals 
that a remand is necessary in order to properly adjudicate 
the veteran's claim.  

The veteran testified that he was driving a tank while in 
service and the latch on the personnel carrier hatch came 
down on his helmet knocking out his teeth.  He said he was 
knocked out for a few minutes and had a knot on the left side 
of his head where he was hit with the hatch.  He stated that 
he underwent x-rays of his teeth but not for his head.  He 
testified that he believed that he began having nighttime 
seizures following this incident and he often had headaches 
for which he received medication.  He indicated that his 
demeanor changed following this incident, he flew off the 
handle easily, and he went from being an active person to 
being very inactive.  He said he sought treatment at the Bay 
Pines VA Medical Center (VAMC) in 1984, 1986, and in the 
1990s.  The veteran testified that he continued having 
headaches and seizures and in 2004 he had a grand mal seizure 
and VA diagnosed him with some type of massive head trauma.  
He stated that he was in receipt of Social Security 
Administration (SSA) disability benefits for his brain injury 
since 2004.  He testified that he sees a psychiatrist at VA 
several times per month.  He said he never sustained any 
other head injuries since the injury in service.  

The veteran's service dental records indicate that he 
received a traumatic injury in August 1982.  Although the 
nature of this injury is not detailed, this record does 
provide some corroboration of the veteran's lay description 
of the alleged in-service injury.  

Other service treatment records (STRs) also indicate that the 
veteran was hit on the left side of the face in April 1981 
after an argument .  He reported pain and a feeling of 
fullness in his left ear at that time.  He was noted to have 
dried blood in his ear canal.  He was assessed with a 
probable tympanic membrane rupture.  Subsequent records show 
that, in April 1982, he was treated for bleeding in his right 
ear.  He reported that he had been hit by a tree three days 
before, and the received a 'bump" in the same area during 
argument.  

No records from the SSA were obtained or associated with the 
claims file.  Additionally, while the veteran testified that 
he received treatment at the Bay Pines VAMC in 1984, 1986, 
and in the 1990s, the only record contained in the claims 
file dated in the 1980s was one entry dated in November 1984 
in which the veteran was noted to be depressed and anxious 
and he was reported to have an appointment with the mental 
health clinic the next day.  No further records dated in the 
1980s were associated with the claims file and no records 
dated in the 1990s were associated with the claims file.  
Other VA outpatient treatment reports were dated through 
July 2007 and the veteran testified that he was seen at VA 
several times per month.  The available records document a 
diagnosis of major depressive disorder with seizure disorder 
and migraines and a cognitive disorder.  The records also 
document a history of having had a stroke.  In order to 
properly assess the veteran's claim the outstanding records 
which were not associated with the claims file should be 
obtained.  

Given the injuries documented in service, that fact that he 
has currently diagnosed major depressive disorder with 
seizure disorder and migraines, and his lay assertions of a 
continuity of symptomatology between service and his current 
symptoms, the Board finds that psychiatric and neurologic 
examinations are necessary prior to final appellate review.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (Holding 
that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination where, the claimant had been diagnosed to 
have tinnitus, and had proffered competent lay evidence that 
he had had continuous symptoms of the disorder [i.e., ringing 
in the ears] since his discharge).  See also McClendon v. 
Nicholson, 20 Vet. App. 79 (2006) (recognizing that the "may 
be associated" element under § 5103A(d)(2) is a low 
threshold).

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records 
from the Bay Pines VAMC dated from 
1984 to the present and any private 
treatment records identified by the 
veteran.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

2.  The AMC should contact the SSA 
and obtain medical evidence and a 
copy of any disability decisions 
pertaining to the veteran.  A 
response from the SSA should be 
sought, even if no records are 
available.

3.  The AMC should arrange for the 
veteran to undergo a VA neurologic 
evaluation examination to assess 
whether seizures, migraines or a 
cognitive disorder are attributable 
to his military service, including 
his report of a head injury in 
service.  The claims file, including 
service medical records, should be 
reviewed by the examiner as part of 
the examination.  Any evaluations, 
studies, or tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  The examiner is requested 
to, among other things, obtain a 
detailed history of the veteran's 
symptoms, review the record, and 
provide an opinion as to the medical 
probabilities that the veteran 
currently suffers from seizures, 
migraines or a cognitive disorder 
that are traceable his military 
service.  The examiner should also 
discuss the impact, if any, of the 
veteran's history of a stroke on his 
or her findings.  A complete 
rationale for any opinions expressed 
should be provided.  

The AMC should also schedule the 
veteran for a psychiatric 
examination to determine whether the 
veteran's major depressive disorder 
or any other diagnosed psychiatric 
disorder is attributable to his 
military service, including his 
report of a head injury in service.  
The claims file and a copy of this 
remand must be made available and 
reviewed by the examiner in 
connection with the examination.  
Any further indicated special tests 
and studies should be conducted.  
Based upon the examination results 
and the review of the claims file, 
the examiner should provide an 
opinion as to the medical 
probabilities that any diagnosed 
psychiatric disorder(s) is traceable 
to the veteran's period of military 
service.  Also ask that the examiner 
discuss the rationale for the 
medical opinion based on a review of 
the other relevant evidence in the 
claims file.  The examiner should 
discuss the impact, if any, of the 
veteran's history of a stroke on his 
or her findings.

The AMC should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the AMC's examination request.  
If any report is insufficient, it 
should be returned to the examiner 
for necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2007).

4.  After undertaking any other 
development deemed appropriate, the 
AMC should re-adjudicate the issue 
on appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




